Title: To James Madison from John Mitchell, 24 July 1803 (Abstract)
From: Mitchell, John
To: Madison, James


24 July 1803, Le Havre. Sends returns for the last three months by vessel to Norfolk. In his last remarked on “the Heavy charge for Brokers fees.” Proposed to Barnet to “employ a person in the office for that purpose, and make a moderate Charge.” Barnet suggests waiting for the U.S. and France to make some arrangement “stipulating that the Agents shall report & clear the Vessells instead of a Broker.” Believes this would cut charges in half. Since passage of the law of 1 Messidor, the Batavian Republic has enacted a similar law, and “in both Countrys they are in rigid force.” Fears injury to American merchants who speculated “before the Law could be Known.” Writes the collector at Boston about the Dutch law by this occasion. Le Havre is still free of blockade, “’tho British frigats are daily in sight & two days since threw some shot & Shells into the Town.” They are building about sixty gunboats in Le Havre. Sends some newspapers that “contain little inteligence except the disposition of the Departments to support the War.”
 

   
   RC (DNA: RG 59, CD, Havre, vol. 1). 3 pp.; docketed by Wagner as received 26 Sept.



   
   For the arrêté of 1 Messidor an XI (20 June 1803), see Livingston to JM, 25 June 1803, and n. 2.



   
   A full transcription of this document has been added to the digital edition.

